In the name of the 
people of Haiti, I am happy to greet you, Sir, and offer you our warm 
congratulations on your election to the presidency of the forty-seventh 
session of the General Assembly. 
I am equally pleased to salute your predecessor, Mr. Samir Shihabi, and 
the new Secretary-General, Mr. Boutros Boutros-Ghali, to whom I extend my most 
sincere congratulations on his assumption of his position of weighty 
responsibility. 
How happy I am to greet you and to welcome the sisterly nations that have 
just arrived in this great family of ours! 
As always, the Haitian people cannot refrain from sending special 
greetings to President Carlos Andres Perez and the Venezuelan people. 
On the threshold of the third millennium, the clear signals of political 
pollution invite us all to dialogue in order progressively to bring about a 
civilization founded on peace. 
The end of the cold war has offered the world new prospects of peace and 
cooperation. Nevertheless, hotbeds of tension and the outbreak of new 
regional conflicts have darkened the picture of international relations. 
Political pollution at a global level has produced armed conflicts, wars, 
massacres and coups d'etat against democracy. Therefore, in all humility we 
would like to share with you eight democratic beatitudes for a civilization of 
peace. 
The first democratic beatitude: Blessed are those who defend democracy; 
may peace prevail among them. The condemnation of the coup d'etat of 
30 September 1991 is an expression of the desire of the United Nations to 
defend the democratic principles and rights of the Haitian people, and we 
would like to thank you warmly for that. 
The advent of this civilization of peace, on a global level, necessarily 
involves restoring constitutional order to Haiti, where blood is flowing, 
corpses are piling up and repression is intensifying. 
A coup d'etat in itself is a crime against humankind. These 12 months 
are symbolic of a double crime against humankind. May the door allowing for a 
return finally be opened so that peace can once more shine among us. 
Five days before the coup d'etat of 30 September 1991, here, at the 
United Nations forum, the people of Haiti cried out: "Democracy or death!" 
Today, on behalf of the 3,000 people assassinated by the enemies of 
democracy, the Haitian people cries out, with the same conviction and from the 
same rostrum, the same cry: "Democracy or death!" Anyone desirous of peace 
must defend democracy. 
May peace return to Haiti! 
And may peace, likewise, be restored to Yugoslavia and Somalia. The 
Republic of Haiti condemns the acts of terrorism and genocide that have 
brought about such a paroxysm of horrific deeds. We appeal to the 
international community to make itself responsible for progressively creating 
a civilization of peace. 
Second democratic beatitude: Blessed are those who promote economic 
growth, because peace and economic poverty are incompatible. 
Since the Second World War, global production fell for the first time, by 
0.5 per cent last year. In developing countries, economic and social 
conditions have deteriorated dramatically. Hence subhuman poverty, drug abuse 
and an increase in crime. 
Twenty per cent of the wealthiest people in the world have 83 per cent of 
the world's income, while 20 per cent of the poorest people in the world have 
only 1.4 per cent of world income. Today, 1.2 billion poor people live in the 
developing countries; in the year 2000, they will number 1.3 billion, and in 
the year 2025, 1.5 billion. 
But the fundamental principle of international public law is the 
principle of equality. In this context, Aristotle reminds us that politics 
requires a reciprocal and symmetrical relationship in which citizens are 
placed on an equal footing with each other and not above or below each other, 
(spoke in Creole*) 
(continued in French) 
Likewise, in his work entitled Political Justice. Hoffe, while occupying 
the Chair of ethics and political philosophy, has reminded us that "on the 
whole, Plato and Aristotle offered us a florilegium of reasons to demonstrate 
that life in common is profitable to all those participating in it". 
Relationships, therefore, are ruled by laws: laws that must be 
respected, laws that must not be transgressed, laws in a society of law. 
Justice must be, as it were, the oxygen of the economy. 
How can we bring about a civilization of peace unless there is human and 
economic growth at the world level? 
It is in this world where, unfortunately, every year almost 3 million 
children die from vaccine-preventable illnesses. One out of three children 
suffers from serious malnutrition. Why so much suffering? Must suffering and 
opulence be necessarily at daggers drawn? 
The South accounts for 77 per cent of the world's population, but has 
only 15 per cent of the world's earnings. In Latin America, 17 per cent of 
landowners control 90 per cent of the land. 
How can one speak of peace when equal civil rights become socio-economic 
inequality? That is a bitter contrast; that is a startling contradiction, 
owing to violations of human rights. 
In our country Haiti it is even worse. The exploitive structures 
that we inherited must be democratically transformed into structures made up 
of participation and justice participation by everyone; justice for all; and 
transparency in all matters. 
Hence, we will no longer be burdened by this colonial heritage that is so 
clearly reflected by the following statistics: 
Over 45 per cent of the national revenue is in the hands of 1 per cent of 
the population; there are 1.8 doctors for each 10,000 inhabitants; there are 
1.9 nurses for each 10,000 inhabitants; in our 56 so-called hospitals, there 
are but 1.5 beds for each 1,000 sick persons; 59 per cent of urban dwellers 
and 3 per cent of rural dwellers have access to drinking water; 85 per cent of 
the population is illiterate, yet extremely intelligent. "Illiterate" does 
not mean "stupid". 
Incumbent on us is the great responsibility to promote productive gainful 
employment. We will manage to do so by applying judicious macroeconomic 
policies and effective mesoeconomic measures. 
Therefore, as always, we will have to locate the human individual in the 
very heart of development, enable the market to function properly, remedy any 
defects, introduce material infrastructures, support activities of public 
interest, develop harmonious relations with the private sector and struggle 
against corrupt structures. 
The constitutional process will safeguard participation for all and 
justice for all. Unity in diversity is indeed the very outline of a political 
topology in which differences of view can be democratically harmonized. 
The more equality there is in civil rights, the less inequality there 
will be in the socio-economic field. I repeat: the more equality there is in 
civil rights, the less inequality there will be in the socio-economic sphere. 
The Republic of Haiti shares the suffering of those peoples who are 
impoverished, starving and abandoned. There are many of those dispossessed 
people who are in vain seeking the return of what is due to them. 
In addressing our thanks in advance to all those friends of Haiti who 
wish to send humanitarian aid to Haiti, we would like to ask you to coordinate 
the channelling of humanitarian aid with the constitutional Government of the 
Republic of Haiti and those non-governmental organizations that are 
accompanying the march of the people of Haiti towards democracy. 
Despite the controversy that has surrounded the idea of an embargo, the 
people of Haiti would like to repeat 'Yes' to an embargo. Let us have a real, 
total and complete embargo at last. Secondly, let us put a stop to the flood 
of new weapons being pumped continually into Haiti. Thirdly, if a total 
blockade is required to achieve this, the Haitian people will welcome it. For 
all those efforts that you have already made and for the support that you 
intend to give us, may I thank you from the bottom of my heart. 
One year is too long; twelve months is too long, 
The third democratic beatitude is: Blessed are those who heroically say 
No to getting off scot-free; No to vengeance; Yes, to justice. 
No justice, no peace! 
The refusal to give one's blessing to impunity is part of the lexicon of 
justice and morality. Article 42.3 of the Constitution of the Republic of 
Haiti lays down that 
"Abuses, acts of violence and crimes perpetrated against civilians 
by a military official in the exercise of his duties shall come under the 
authority of the Courts of common law". 
In less than one year, 3,000 persons have been assassinated; there have 
been over 40,000 political refugees; hundreds of thousands of citizens have 
fled throughout the country, more than a hundred journalists have fallen 
victim to the terror of the military; the press has been muzzled, priests have 
been arrested, beaten up and imprisoned, the life of Monsignor Willy Romelus 
has been threatened; priests, nuns and members of grass-roots ecclesiastical 
communities or Ti Legliz have been continually persecuted. Rural, popular, 
socio-professional and trade union organizations have been systematically 
dismantled or targeted. Many parliamentarians have been persecuted. One 
Deputy was assassinated in cold blood. Blood is flowing; the corpses are 
being heaped up. Never has Haiti experienced such a ferocious and bloody 
dictatorship. 
Rejected by all States of the world, these criminals have nevertheless 
been recognized, by the Vatican the only State that has elected to give its 
blessing to crimes that it should have condemned in the name of the God of 
justice and peace. What a scandal! 
Because of this impunity, on 2 June 1992 these criminals burned down the 
Lafanmi Selavi orphanage. On 5 February 1991 these same criminals burned four 
street-children and destroyed their orphanage. On 11 September 1988, these 
same criminals burned down St. Jean Bosco's Church, killing some 50 human 
beings in broad daylight while they were celebrating the Eucharist. 
They have destroyed human lives. But they will never, never be able to 
destroy our love. Let the force of love banish the shades of hatred so that 
the beacon of peace may shine through. 
In the light of this peace, in which, as Anaxagoras said, "the visible is 
a window on the invisible", one may well wonder: what would the attitude of 
the Vatican have been if Haiti had been inhabited by white people? Secondly, 
what would the attitude of Pope John Paul II have been if Haiti had been 
Polish? Thirdly, next October Pope John Paul II will be a few kilometres away 
from Haiti. Will he be the Good Samaritan or the High Priest? 
St. Luke 10:30-37. 
In the meantime, love and peace to the Pope, because we gain no merit in 
loving only those who love us - Luke 6:32. 
The fourth democratic beatitude: Blessed are those who reduce arms 
expenditures and increase expenditures for human development. 
World military expenditures add up to $2 million per minute. Since 1945 
there have been approximately 150 wars, which have caused a total of 
20 million deaths. The developing countries' military expenditures have 
increased over the last three decades from $24 billion to $173 billion. 
Peace is promoted by reducing the arms purchases and increasing 
expenditures on human development. Unfortunately, in our country military 
expenditures have led not to peace but to the massacre of a non-violent 
population. An army of 7,000 men accounts for 40 per cent of the national 
budget. Striking contradictions! That is not to mention drugs; some officers 
are implicated up to their necks in drug trafficking, a source of corruption 
par excellence. 
In the face of so much corruption, millions of victims seem to be echoing 
Cicero when he asked, "Ouousque tandem abutere. Catilina. patientia nostra?": 
"How long will you continue to abuse our patience, Catilina?" The people have 
categorically rejected that army. We have no need of it, they constantly 
repeat. "Police, yes, but this army of criminals, no" they say to anyone who 
will listen. 
In keeping with the Constitution, we, the President of the Republic of 
Haiti, respond to the people in these terms: Yes to the army, but the army as 
it is, no. The army should be freed from Cedras and his clique, who have been 
responsible for the death of several thousand people. Once liberated, it will 
be integrated and brought up to professional standards, and, in accordance 
with the Constitution, we shall set up a police force separate from the army. 
So much, then, for preserving peace. 
A constitutional and democratic State excludes despotism, tyranny, 
anarchy and absolute power, because absolute power corrupts absolutely. 
The Republic of Haiti would be very happy to see the United Nations set 
up commissions made up of defenders of individual rights to inquire into 
violations of fundamental rights committed since 30 September 1991. Their 
presence in Haiti is essential to extend our good experience during the 
elections of 16 December 1990. 
Let the United Nations and the Organization of American States meet 
together in Haiti, urgently, so that finally fine-sounding resolutions can 
yield visible and fruitful action. 
The fifth democratic beatitude: Blessed are those who resist political 
pollution, for they will make the sun of peace shine. 
Deliberate injustice creates two parallel paths: submission and 
resistance. We, the sons and daughters of Dessalines, Toussaint Louverture 
and Charlemagne Peralte, say no to submission and yes to resistance. 
Tolerant towards the intolerant, non-violent towards the violent, 
flexible towards the intransigent, the Haitian people must make their 
resistance and mobilization for liberation more dynamic in order to pave the 
way for a democratic society. 
Yes, sons and daughters of freedom. 
Sons and daughters of dignity, 
We reject submission. 
We choose resistance. 
The broad highway of resistance will once again lead us to political 
stability, a prerequisite for economic development. From February 1991 to 
September 1991 we had seven months of peace; seven months of political 
stability; seven months of "lavalasian" security! 
Those seven months of security, of course, made it possible for us to obtain 
$511 million in gifts or loans from 15 international donors. 
I pay homage to the women of Haiti, who, through their spirit, were able 
to make more dynamic the teaching of resistance, 
Through active, non-violent resistance, let us mobilize energetically to 
defend human rights. Contempt for human life imperils everything our Haiti 
and all humanity hold dear, 
Perseverance, said Plutarch, is invincible. Resistance, we say, is 
organic. 
The Republic of Haiti offers encouragement to all those men and women on 
the five continents who are resisting the forces of conflict. 
We have been following closely the Middle East peace negotiations and 
hope that they will result in a peace agreement, which all men and women 
urgently need. 
Sixth democratic beatitude: Blessed are those who defend the truth, for 
they are a source of justice and peace. 
Indeed, truth remains the foundation of justice. Man can use science to 
kill truth or feed truth, and the same is true of political power. When 
leaders seek truth through objectivity they contribute to the maintenance of 
peace. 
Economic and anti-democratic forces can follow a strategy that is able to 
manipulate the information sector, thus spreading an oppressive "truth". 
Therefore, ethics must rise up to oppose any manipulation of the truth or any 
acceptance of a polluted truth. 
For us Haitians, men and women alike, our existence is linked to the very 
roots of our being. Those roots bring us the sap of the naked truth, of 
ethnic identity and of nourishing dignity. The same is true of our 
"lavalasian" policy. We take from it the sap of liberating truth and 
democratic ethics. 
From Socrates to Heidegger, from Hegel to Jean-Paul Sartre, over and 
above philosophical differences, our political ethic makes it essential for us 
to seek truth from the very source of objectivity, for a peaceful 
civilization, within the truth. 
That is why we chose a constitutional democracy and not a schizophrenic 
democracy with its implications of psychopathic breakdown, structural 
dislocation, verbal stereotypes, and hypertrophy of the collective super-ego. 
As always, we need a political psychology that furthers social peace and the 
realization of national interests. National interests yes! The interests 
of the country - yes! The interests of the nation - yes! The interests of 
the nation compel us to transcend personal relationships in order to save the 
nation. This can be seen today in the determination of over 90 per cent of 
the Haitians to continue to say "No!" to the usurpers after 12 months of 
resistance. This can be seen in the determination of the Haitian diaspora -
or the "tenth department" which today, heroically and proudly, has taken to 
the streets. They are over 100,000 strong at this very moment, for that is 
how they say "Yes!" to democracy. 
Their will our will is to defend not individual interests but the 
interests of the nation. It is noble to die for flag and fatherland! Yes, it 
is noble to die for flag and fatherland! 
The sun of this peace will shine in many countries. The Republic of 
Haiti joyfully welcomes the presence of the United Nations in Cambodia, where 
there is such a thirst for justice and peace after two decades of war and 
isolation. It will shine one day in the Caribbean and Latin America. During 
the first 100 years following the arrival of Christopher Columbus in America, 
we lost more than 90 million human beings. This was the start of the practice 
of genocide. May the blood of our ancestors fertilize the Caribbean and 
America. May their spirit fortify us and guide us towards the triumph of the 
civilization of peace. 
The seventh beatitude of democracy: Blessed are they who, regardless of 
class and race, love one another the Lavalas way. When the black man does not 
live in peace, the white man cannot enjoy his peace. When the white man does 
not live in peace, the black man cannot enjoy his peace. Let us love one 
another the Lavalas way. May the peace of the blacks be with the whites! May 
the peace of the whites be with the blacks! When the poor man does not live 
in peace, the rich man cannot enjoy his peace. When the rich man does not 
live in peace, the poor man cannot enjoy his peace. Let us love one another 
the Lavalas way. May the peace of the rich be with the poor! May the peace 
of the poor be with the rich! 
According to Aristotle, politics demands a reciprocal and symmetrical 
relationship in which citizens are side by side and not one atop the other. 
To forge unity in diversity, let us love one another the Lavalas way. The 
aspiration to peace is inherent in human nature. May it fertilize political 
praxis, guaranteeing the growth of cultures and respect for human rights: the 
right to live in freedom; the right to work; the right to eat one's fill; the 
right of one and all to a seat at the table of democracy. Living in profound 
communion with our sisters and brothers in South Africa, the Republic of Haiti 
vigorously condemns the system of apartheid. It is indeed a modern vestige of 
slavery, day after day eroding human dignity. 
Finally, the eighth beatitude of democracy: Blessed are they who, on the 
threshold of the third millennium, discover the true face of the Haitian 
people. Freedom, dignity, and pride: These are the values written in letters 
of gold on the brow of this heroic people marching with head held high in 
quest of peace. Five hundred years ago, our ancestors, in search of peace, 
threw themselves into the sea, abandoning the boats that were carrying them 
from Africa to the Caribbean. After 500 years, thousands of political 
refugees in quest of peace have taken to the sea because the Haitian prefers 
to die on his feet than to live on his knees. 
May the true face of the Haitian people never again never again be 
hidden behind the faces of Papa Doc, Cedras, and the tontons macoutes. all 
rejected viscerally, democratically, and once and for all by a bare-handed 
people. Freedom! Dignity! Pride! Yes! He or she who knows the Haitian 
diaspora or the "tenth department" can say, like Archimedes: "Eureka!" 
"I have found it!" He or she who knows the Haitian people in Haiti can say, 
again like Archimedes: "Eureka!" "I have found it! I have found Haiti, 
where the roots of freedom planted by Toussaint Louverture are sometimes 
fought, sometimes beaten, but never vanquished". In the name of the people 
and its sons and its holy spirit Amen. We will continue to march with every 
Haitian in Haiti so that some day we be able to meet and live in real 
democracy.